                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

RONALD VINCENT WILLIAMS,                   )
#239426,                                   )
A/K/A RONNIE WILLIAMS,                     )
                                           )
      Plaintiff,                           )
                                           )
      v.                                   ) CIVIL ACT. NO. 2:15-cv-728-ECM
                                           )
JOSEPH WOMBLE, et al.,                     )
                                           )
      Defendants.                          )

                                     ORDER

      On April 5, 2019, the Magistrate Judge filed a Recommendation in this case

to which no timely objections have been filed. (Doc. 69). After an independent

review of the record, and upon consideration of the Recommendation of the

Magistrate Judge, it is

      ORDERED that:

      1. The United States Magistrate Judge’s Recommendation (doc. 69) be and

is hereby ADOPTED.

      2. Defendants’ motions for summary judgment (docs. 22, 27, 40) be and are

hereby GRANTED.

      3. This case be and is hereby DISMISSED with prejudice.

      4. Costs are taxed against Plaintiff for which execution may issue.
A separate Judgment will be entered.

DONE this 6th day of May, 2019.


                              /s/ Emily C. Marks
                        EMILY C. MARKS
                        CHIEF UNITED STATES DISTRICT JUDGE
